UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2009. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-27545 QUICK-MED TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 65-0797243 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 902 N.W. 4th Street
